DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 07/23/2021.  Claims 1-2, 4-15, and 17-20 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 10-15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eruchimovitch et al. (U.S. 9,442,178 B2) in view of Singh et al. (U.S. 2016/0105762 A1).

Claim 1, Eruchimovitch teaches:
A tracking device (Eruchimovitch, Fig. 1: 102) for animals (Eruchimovitch, Col. 5, Lines 4-6, The tracked asset includes animals.  It is noted that the embodiment for tracking animals (see Eruchimovitch, Fig. 10) utilizes slave HTDs 304 which are equivalent to HTDs 102 (see Eruchimovitch, Col. 7, Lines 36-37).), the device comprising 
a tracker processing component (Eruchimovitch, col. 11, Lines 65-67 through Col. 12, Line 1, The components of the system utilize software that is executed by a processor.  For example, HTD 102, i.e. the tracking device, performs processing (see Eruchimovitch, Col. 10, Lines 30-33).  Thus, the processor of each HTD 102 is interpreted as a tracker processing component.); and 
an energy component (Eruchimovitch, The HTD 102 may be powered by an attached battery or an external power source.); and 
a transmitting component (Eruchimovitch, Fig. 2: 208, 210) configured to periodically transmit a transmission comprising at least an identification corresponding to the animal (Eruchimovitch, Col. 11, Lines 35-43, The periodically reported presence by the slave HTD 304 effectively identifies the animal associated with the HTD 304.  Each slave HTD 304 has a corresponding identifier (see Eruchimovitch, Col. 9, Lines 10-13).); and 
a securing component configured to secure the device to animals (Eruchimovitch, Col. 11, Lines 35-36, The slave HTD 304 is located around the collar of a pet.); 
wherein the transmitting component is configured for short-range transmissions (Eruchimovitch, Col. 5, Lines 20-22) and to operate via a BLUETOOTH© protocol (Eruchimovitch, Col. 5, Lines 24-27).
Eruchimovitch does not specifically teach:
BLUETOOTH© low energy (BLE) protocol and wherein the tracking device is further configured to use only an advertising part of the BLE protocol.
Singh teaches:
BLUETOOTH© low energy (BLE) protocol (Singh, Paragraph [0029]) and wherein the tracking device is further configured to use only an advertising part of the BLE protocol (Singh, Paragraph [0034], The BTLE devices 130 advertise their presence over the Bluetooth channel.).

The motivation would be to utilize a well-known protocol, i.e. Bluetooth low energy, to implement a low cost and low labor tracking system (see Singh, Paragraphs [0005] and [0010]).

Claim 4, Eruchimovitch in view of Singh does not explicitly teach:
The securing device is configured to release after at least a certain predetermined time in use, so that the tracking device is no longer secured to the animal.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the collar in Eruchimovitch in view of Singh to be separable from the pet, as a matter of engineering and/or design choice.  Such a modification would not change the principal operation of the collar with attached slave HTD 304, and would thus yield predicable results.  Thus, the collar may be removed from the pet at any time, i.e. including after at least a certain predetermined time in use.  See MPEP 2144.04.

Claim 6, Eruchimovitch teaches:
A system (Eruchimovitch, Fig. 10) for tracking animals (Col. 5, Lines 4-6, The tracked asset includes animals.  It is noted that the embodiment for tracking animals (see Eruchimovitch, Fig. 10) utilizes slave HTDs 304 which are equivalent to HTDs 102 (see Eruchimovitch, Col. 7, Lines 36-37).), the system comprising 
a plurality of tracking devices (Eruchimovitch, Fig. 10: 304), each comprising 
a tracker processing component (Eruchimovitch, col. 11, Lines 65-67 through Col. 12, Line 1, The components of the system utilize software that is executed by a processor.  For example, HTD 102, i.e. ); and 
an energy component (Eruchimovitch, The HTD 102 may be powered by an attached battery or an external power source.); and 
a transmitting component (Eruchimovitch, Fig. 2: 208, 210) configured to periodically transmit a transmission comprising at least an identification corresponding to the animal (Eruchimovitch, Col. 11, Lines 35-43, The periodically reported presence by the slave HTD 304 effectively identifies the animal associated with the HTD 304.  Each slave HTD 304 has a corresponding identifier (see Eruchimovitch, Col. 9, Lines 10-13).); and 
a securing component configured to secure one tracking device to an animal (Eruchimovitch, Col. 11, Lines 35-36, The slave HTD 304 is located around the collar of a pet.); 
wherein the transmitting component (6) is configured for short-range transmissions (Eruchimovitch, Col. 5, Lines 20-22) and to operate via a BLUETOOTH© protocol (Eruchimovitch, Col. 5, Lines 24-27); 
a receiving device (Eruchimovitch, Fig. 10: 500); 
each comprising a receiver processing component (Eruchimovitch, Col. 11, Lines 65-67 through Col. 12, Line 1, The components of the system utilize software that is executed by a processor.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the proxy HTDP 500 to have a processor, i.e. a receiver processing component, in order to send and receive signals.); and 
a receiving communication component configured to detect transmissions from the tracking device when in range (Eruchimovitch, Fig. 10, Col. 11, Lines 31-33, As can be seen in Fig. 10, the proxy HTDP 500 includes at least two antennas.  It would have been obvious to one of ordinary skill in the art for the antennas to facilitate the communication link with the slave HTDs 304.); and 
a receiver server communication component (Eruchimovitch, Fig. 10, Col. 11, Lines 39-43, As can be seen in Fig. 10, the proxy HTDP 500 includes at least two antennas.  It would have been obvious to one of ordinary skill in the art for the antennas to facilitate the communication with server 106 (see Eruchimovitch, Fig. 5B).); 
a server configured to log and analyze animal positions based on the communications from the receiving devices (Eruchimovitch, Col. 11, Lines 35-43, Asset tracking server 106 receives data from slave HTD 304 associated with pets.); 
wherein the receiver processing component is configured to add further data to the transmission to obtain a modified transmission (Eruchimovitch, Col. 11, Lines 35-43, The further data includes an identification code representative of the home.); and 
wherein the receiver server communication component is configured to communicate the modified transmission to the server (Eruchimovitch, Col. 11, Lines 39-43, The HTDP 500 communicates the identification code to the asset tracking server 106.).
Eruchimovitch does not specifically teach:
BLUETOOTH© low energy (BLE) protocol and wherein the tracking device is further configured to use only an advertising part of the BLE protocol; and
a plurality of receiving devices.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to duplicate the number of proxy HTDP 500, as a matter of engineering choice.  Such a modification would not render the invention inoperable for its intended purpose, would not change the principal operation of the system, and would yield predictable results.  See MPEP 2144.04.
Singh teaches:
BLUETOOTH© low energy (BLE) protocol (Singh, Paragraph [0029]) and wherein the tracking device is further configured to use only an advertising part of the BLE protocol (Singh, Paragraph [0034], The BTLE devices 130 advertise their presence over the Bluetooth channel.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Eruchimovitch by integrating the teaching of Bluetooth low energy for tracking, as taught by Singh.
The motivation would be to utilize a well-known protocol, i.e. Bluetooth low energy, to implement a low cost and low labor tracking system (see Singh, Paragraphs [0005] and [0010]).

Claim 7, Eruchimovitch in view of Singh further teaches:
The receiver processing component is configured to add data associated with the receiving device to the transmission (Eruchimovitch, Col. 11, Lines 35-43, The further data includes an identification code representative of the home.) and wherein the data associated with the receiving device comprises at least location of the receiving device (Eruchimovitch, Col. 11, Lines 35-43, The identification code representative of the home identifies the location of the HTDP 500.).

Claim 10, Eruchimovitch in view of Singh further teaches:
The server is configured to at least one of interpolate and extrapolate a path taken over a time interval by a specific tracking device secured to an animal based on the modified transmissions received from a plurality of the receiving devices (Eruchimovitch, Col. 11, Lines 53-59, The asset tracking server 106 can determine the arrival and departure of a pet, i.e. its path taken over a period of time.  In the modification of Eruchimovitch, there are a plurality of HTDP 500 capable of receiving and transmitting data from HTD 304.) and wherein the server is further configured to respectively at least one of interpolate and extrapolate the path over the time interval based on known parameters of the animal associated with the tracking device (Eruchimovitch, Col. 11, Lines 53-59, The registration of the HTD 304 is at least one known parameter of the animal associated with the tracking device.).

Claim 11, Eruchimovitch in view of Singh further teaches:
Each tracking device is assigned an access level and wherein the server is configured to grant each receiving device access to data associated with a given tracking device only if the receiving device is authorized for the access level of the given tracking device (Eruchimovitch, Col. 11, Lines 53-59, When the HTD 304 registers with the HTDP 500, the HTD 304 is effectively assigned an access level.  In Eruchimovitch, all HTDP 500 are granted access to a communicating HTD 304, thus it would have been obvious to one of ordinary skill in the art for the asset tracking server 106 to grant, i.e. enable, each proxy HTDP 500 to receive data from HTDs 304 by receiving data from the proxy HTDP 500 originating from the HTDs 304.).

Claim 12, Eruchimovitch in view of Singh further teaches:
Wherein each receiving device is configured to detect transmissions from both the first tracking device and the second tracking device and communicate the modified transmissions to the server (Eruchimovitch, Col. 11, Lines 35-43, Signals received from HTDs 304 are sent to asset tracking server 106.); and 
the server is configured to process the modified transmissions and assign data associated with the first and second tracking devices to log and analyze positions of the two animals separately (Eruchimovitch, Col. 11, Lines 35-43, As seen in Fig. 10, there are at least two pets, each having an HTD 304.  It would have been obvious to one of ordinary skill in the art for the asset tracking server 106 to be capable of tracking both pets separately.).
Eruchimovitch in view of Singh does not specifically teach:
A first set of tracking devices associated with a first type of animal and a second set of tracking devices associated with a second type of animal; and
separate submodules.
As per the limitation of a first type of animal and a second type of animal, it would have been obvious to one of ordinary skill in the art, at the time of filing, for both pets depicted in Fig. 10 to establish a first type of animal, and a second type of animal, respectively.  One of ordinary skill in the art would recognize that two types of dogs, for example, would represent two types of animals.
As per the limitation of separate submodules, it would have been obvious to one of ordinary skill in the art, at the time of filing, to separate the parts of the asset tracking server 106 responsible for a first HTD 304 data from the part of the asset tracking server 106 responsible for a second HTD 304, as a matter of engineering choice.  Separating the parts of the asset tracking server 106 does not change the principal operation of the asset tracking server 106, and therefore would yield predictable results.  See MPEP 2144.04.

Claim 13, Eruchimovitch teaches:
A method (Eruchimovitch, Fig. 10) for tracking animals (Col. 5, Lines 4-6, The tracked asset includes animals.  It is noted that the embodiment for tracking animals (see Eruchimovitch, Fig. 10) utilizes slave HTDs 304 which are equivalent to HTDs 102 (see Eruchimovitch, Col. 7, Lines 36-37).), the method comprising securing a tracking device (Eruchimovitch, Fig. 10: 304) comprising a tracker processing component (Eruchimovitch, col. 11, Lines 65-67 through Col. 12, Line 1, The components of the system utilize software that is executed by a processor.  For example, HTD 102, i.e. the tracking device, performs processing (see Eruchimovitch, Col. 10, Lines 30-33).  Thus, the processor of each HTD 102 is interpreted as a tracker processing component.), an energy component (Eruchimovitch, The HTD 102 may be powered by an attached battery or an external power source.), a transmitting component (Eruchimovitch, Fig. 2: 208, 210), and a securing component to an animal (Eruchimovitch, Col. 11, Lines 35-36, The slave HTD 304 is located around the collar of a pet.); and 
the tracking device periodically transmitting a transmission comprising at least an identification corresponding to the animal via the transmitting component (Eruchimovitch, Col. 11, Lines 35-43, The periodically reported presence by the slave HTD 304 effectively identifies the animal associated with the HTD 304.  Each slave HTD 304 has a corresponding identifier (see Eruchimovitch, Col. 9, Lines 10-13).) which operates in a BLUETOOTH© protocol (Eruchimovitch, Col. 5, Lines 24-27); and 
a receiving device (Eruchimovitch, Fig. 10: 500) comprising a receiver processing component (Eruchimovitch, Col. 11, Lines 65-67 through Col. 12, Line 1, The components of the system utilize software that is executed by a processor.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the proxy HTDP 500 to have a processor, i.e. a receiver processing component, in order to send and receive signals.), a receiving communication component and a receiver server communication component receiving the transmission from the tracking device when the receiving device is in range of the tracking device's transmission Eruchimovitch, Fig. 10, Col. 11, Lines 31-33, As can be seen in Fig. 10, the proxy HTDP 500 includes at least two antennas.  It would have been obvious to one of ordinary skill in the art for the antennas to facilitate the communication link with the slave HTDs 304.) (62); and 
the receiving device modifying the transmission by adding further data to it to obtain a modified transmission (Eruchimovitch, Col. 11, Lines 35-43, The further data includes an identification code representative of the home.); and 
the receiving device using the receiver server communication component (106) to communicate the modified transmission to the server (Eruchimovitch, Col. 11, Lines 39-43, The HTDP 500 communicates the identification code to the asset tracking server 106.); and 
the server logging and analyzing animal positions based on communications from a the receiving device (Eruchimovitch, Col. 11, Lines 35-43, Asset tracking server 106 receives data from slave HTD 304 associated with pets.).
Eruchimovitch does not specifically teach:
BLUETOOTH© low energy (BLE) protocol and wherein the tracking device is further configured to use only an advertising part of the BLE protocol; and
a plurality of receiving devices.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to duplicate the number of proxy HTDP 500, as a matter of engineering choice.  Such a modification would not render the invention inoperable for its intended purpose, would not change the principal operation of the system, and would yield predictable results.  See MPEP 2144.04.
Singh teaches:
BLUETOOTH© low energy (BLE) protocol (Singh, Paragraph [0029]) and wherein the tracking device is further configured to use only an advertising part of the BLE protocol (Singh, Paragraph [0034], The BTLE devices 130 advertise their presence over the Bluetooth channel.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Eruchimovitch by integrating the teaching of Bluetooth low energy for tracking, as taught by Singh.
The motivation would be to utilize a well-known protocol, i.e. Bluetooth low energy, to implement a low cost and low labor tracking system (see Singh, Paragraphs [0005] and [0010]).

Claim 14, Eruchimovitch in view of Singh further teaches:
The tracking device further comprises a sensor (Eruchimovitch, Col. 9, Line 2) and wherein the method further comprises the tracking device adding sensor data to the transmission (Eruchimovitch, ) and the server using sensor data to determine status of the animal (Eruchimovitch, Col. 11, Lines 35-43, It is noted that the slave HTDs 304 may be implemented in pets for tracking pet data.).

Claim 15, Eruchimovitch in view of Singh further teaches:
Analyzing animal positions by the server comprises at least one of tracking animals over time; determining animal state based on recent movements; determining animal habits; interpolating animal location based on available data; and extrapolating animal movements based on available data (Eruchimovitch, Col. 11, Lines 53-59, The asset tracking server 106 can determine when a pet comes into communication range and then leaves the home.  Thus, the asset tracking server 106 can track the coming and going of a pet over time.).

Claim 18, Eruchimovitch in view of Singh further teaches:
The receiving device adding location data associated with the tracking device to the transmission (Eruchimovitch, Col. 11, Lines 41-43, The identification code represents the location of the home, which is associated with the HTD 304.).

Claim 20, Eruchimovitch in view of Singh further teaches:
Assigning an access level to each tracking device; and the server granting each receiving device access to data associated with a given tracking device only if the receiving device is authorized for the access level of the given tracking device (Eruchimovitch, Col. 11, Lines 53-59, When the HTD 304 registers with the HTDP 500, the HTD 304 is effectively assigned an access level.  In Eruchimovitch, all HTDP 500 are granted access to a communicating HTD 304, thus it would have been obvious to one of ).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eruchimovitch et al. (U.S. 9,442,178 B2) in view of Singh et al. (U.S. 2016/0105762 A1), in view of Wang et al. (U.S. 2008/0001815 A1).

Claim 2, Eruchimovitch in view of Singh does not specifically teach:
The maximum weight of the device comprises the lowest between at most 5 % of the weight of the animal it is configured to track; and 5 grams.
Wang teaches:
The weight of the device is between 1 and 10 grams (Wang, Paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Eruchimovitch in view of Singh by integrating the teaching of a micro-tracking device, as taught by Wang.
The motivation would be to utilize a small and light tracking device to track the movement of an animal effectively (see Wang, Paragraph [0007]).

Claims 8-9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eruchimovitch et al. (U.S. 9,442,178 B2) in view of Singh et al. (U.S. 2016/0105762 A1), in view of Skelton et al. (U.S. 6,067,018).


The server is configured to combine each location received from each receiving device for each tracking device to obtain a time-dependent position corresponding to the animal to which each tracking device is secured (Eruchimovitch, Col. 11, Lines 53-59, The system is able to track when a pet enters and when the pet has left, and is therefore time-dependent position information.).
Eruchimovitch in view of Singh does not specifically teach:
Wherein the server is further configured to create a time-dependent location map for each tracking device.
Skelton teaches:
A time-dependent location map for each tracking device (Skelton, Col. 9, Lines 12-17).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Eruchimovitch in view of Singh by integrating the teaching of a map as taught by Skelton.
The motivation would be to provide a human-perceptible indication to the user to find a lost pet (see Skelton, Col. 9, Lines 12-17).

Claim 9, Eruchimovitch in view of Singh does not specifically teach:
The server is further configured to triangulate location of the tracking device when receiving a plurality of modified transmissions from a plurality of distinct receiving devices identifying the same tracking device.
Skelton teaches:
Triangulate location of the tracking device when receiving a plurality of transmissions identifying the same tracking device (Skelton, Col. 13, Lines 46-53).

The motivation would be to reduce the required processing at the pet collar, and thus reducing collar weight and cost, by forwarding data to a monitoring center 416 for processing (see Skelton, Col. 13, Lines 46-53).
	It is noted that in the combination of Eruchimovitch in view of Singh, in view of Skelton, there are a plurality of HTDP 500 presenting data from HTDs 304 to asset tracking server 106.

Claim 17, Eruchimovitch in view of Singh does not specifically teach:
The server generating a map of animals corresponding to the tracking devices.
Skelton teaches:
A time-dependent location map for each tracking device (Skelton, Col. 9, Lines 12-17).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Eruchimovitch in view of Singh by integrating the teaching of a map as taught by Skelton.
The motivation would be to provide a human-perceptible indication to the user to find a lost pet (see Skelton, Col. 9, Lines 12-17).

Claim 19, Eruchimovitch in view of Singh teaches:
The server receiving a plurality of modified transmissions from a plurality of distinct receiving devices relating to the same tracking device (Eruchimovitch, Col. 11, Lines 35-43, In the modification of Eruchimovitch, a plurality of proxy HTDP 500 facilitate communications from HTDs 304 to asset tracking server 106.).

The server triangulating the location of the tracking device based on the plurality of the modified transmissions.
Skelton teaches:
Triangulate location of the tracking device when receiving a plurality of transmissions identifying the same tracking device (Skelton, Col. 13, Lines 46-53).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Eruchimovitch in view of Singh by integrating the teaching of transmitting GPS coordinates to a monitoring center, as taught by Skelton.
The motivation would be to reduce the required processing at the pet collar, and thus reducing collar weight and cost, by forwarding data to a monitoring center 416 for processing (see Skelton, Col. 13, Lines 46-53).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
MacCurdy et al. (U.S. 10,132,931 B2) discloses the transmission and reception of signals at specified time intervals (see MacCurdy, Col. 5, Lines 32-39).  MacCurdy, however, does not teach that the transmission and reception time intervals are also based on an energy component, measured in lux, nor would it be obvious to one of ordinary skill in the art to modify the combination of Eruchimovitch in view of Singh, in view of MacCurdy to include a conditional energy component for modifying the transmission rate without using improper hindsight reasoning.

Response to Arguments
Applicant’s arguments on Page 8 regarding claim 5 are persuasive.  The previous rejection has been withdrawn.
Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bluetooth low energy would also provide a system for implementing a low cost and low labor tracking system (see Singh, Paragraphs [0005] and [0010]), in addition to its energy saving advantages.
In response to the applicant’s argument that the Singh reference fails to teach the advertising part of the BTLE protocol, the Examiner respectfully disagrees.  Singh teaches that the BTLE devices advertise their presence over the Bluetooth channel (see Singh, Paragraph [0034]).  Thus, the advertising from the BTLE devices is used for other devices to detect the presence of the BTLE devices 130.  The claims, as currently amended, only require that the advertising part of the BLE protocol is used.  Therefore, the prior art of record teaches each and every limitation of the claimed invention.  It is noted that the features upon which applicant relies (e.g., one-way communication data telegram) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JAMES J YANG/Primary Examiner, Art Unit 2683